Citation Nr: 9911990	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-23 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1972 to March 1976.

In a September 1996 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
the veteran's claim of entitlement to service connection for 
a back disorder was not well grounded.  The veteran was 
notified of that decision in September 1996, and did not 
appeal.  In December 1996 she again submitted a claim of 
entitlement to service connection for a back disorder, and 
she also claimed entitlement to service connection for a left 
foot disorder.  The December 1996 claim cannot be considered 
a notice of disagreement with the RO's September 1996 
decision because the veteran did not indicate in the claim 
that she disagreed with the September 1996 decision, or that 
she was seeking appellate review of that decision.  See Mason 
v. Brown, 8 Vet. App. 44 (1995); 38 C.F.R. § 20.201 (1998).

In a June 1997 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for a back 
disorder, and determined that the claim of entitlement to 
service connection for a left foot disorder was not well 
grounded.  The veteran has perfected an appeal of the June 
1997 decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
foot disorder is not supported by competent medical evidence 
showing that the veteran has a left foot disorder that is 
related to an in-service disease or injury.

2.  Entitlement to service connection for a back disorder was 
denied by the RO in September 1996, and that decision became 
final in the absence of an appeal.

3.  The evidence submitted subsequent to the September 1996 
decision is new and material, in that it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The claim of entitlement to service connection for a back 
disorder is not supported by competent medical evidence 
showing that the veteran's back disorder is related to an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
foot disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The September 1996 rating decision in which the RO denied 
entitlement to service connection for a back disorder is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

3.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Although the RO has made numerous attempts to locate the 
veteran's service those attempts have been unsuccessful.  
Those records have not been located and are not of record.  
The veteran has been asked to provide copies of any service 
medical records in her possession, but did not provide any 
records.

As previously stated, the RO denied entitlement to service 
connection for a back disorder in September 1996 on the basis 
that the claim was not well grounded.  The claim was found to 
be not well grounded because the veteran had not submitted 
any evidence showing that her current back disorder was 
related to an in-service disease or injury.  The evidence 
relied upon in reaching that decision included the September 
1995 application, in which the veteran reported that the 
onset of her back symptoms occurred in 1977.  The evidence 
also included treatment records from August 1981 to December 
1994 and a December 1994 report from a chiropractor, which 
indicate that the veteran received treatments for lower back 
and leg pain that was diagnosed as traumatic lumbar sprain 
with lumbalgia, radiculitis, myospasm, neuritis, and 
paresthesia in the left leg and foot.  

The report of a July 1995 electrodiagnostic study indicates 
that the study revealed evidence of posterior rami 
denervation without clear cut radiculopathy and S1 nerve 
impingement.  The report of an undated orthopedic 
examination, which was apparently conducted in conjunction 
with the veteran's claim for Social Security disability 
benefits, shows that the veteran reported that the onset of 
her back pain occurred ten years previously.  As the result 
of a physical examination and X-ray study, the examiner 
provided a diagnosis of degenerative arthritis of the lumbar 
spine.

A November 1994 medical report indicates that the veteran had 
degenerative disc disease at L4-L5, and the treatment records 
from October 1993 through November 1994 and a November 1994 
report from another chiropractor show that she had back pain 
for a number of years, but a diagnosis was not provided.

The evidence received subsequent to the September 1996 
decision includes the report of a March 1996 orthopedic 
examination that shows that the veteran complained of low 
back pain of ten years in duration.  She denied having had 
any back pain while in service, and stated that the pain 
began after she was separated from service.  As the result of 
an examination, review of other medical records, and an X-ray 
study, the examiner provided diagnoses of degenerative joint 
disease in the low back with degenerative disc disease at L4-
L5 with decreased deep tendon reflexes at the ankles, but no 
evidence of radiculopathy.  The examiner noted that although 
the veteran was claiming entitlement to service connection 
for the low back disorder, she denied having had any back 
pain in service.

The report of an October 1995 orthopedic examination 
indicates that she had possible lumbar radiculopathy on the 
right due to S1 nerve impingement, and left shoulder 
tendonitis.  August 1996 hospital treatment records show that 
an X-ray study revealed evidence of chronic disc degeneration 
at L4-L5, with no other significant changes noted, and that 
she complained of low back pain.  

The report of a November 1997 VA whole-body bone scan shows 
that the veteran had mild degenerative changes in the lumbar 
spine and right sacroiliac joint.  Additional VA treatment 
records for February and March 1998 show that she received 
treatment for complaints pertaining to the upper extremities 
and an abnormal mammogram, but make no reference to the back 
or left foot.

The veteran also submitted duplicate copies of the November 
1994 medical report providing a diagnosis of degenerative 
disc disease, the November and December 1994 reports from the 
chiropractors, and the July 1995 electrodiagnostic study.  

In her June 1997 notice of disagreement the veteran wrote 
that she started having pain in the left leg in 1977, which 
improved with chiropractic treatment, but that a vertebra had 
slipped out of place in 1981.  She also wrote that she began 
chiropractic treatment in 1981, which had continued since.  
She also provided a description of her current 
musculoskeletal complaints.  She reported that she had 
received treatment for plantar warts on her left foot in 
1983, and that her ankles were very weak.

In her August 1997 substantive appeal she stated that she 
worked in a battalion mailroom for at least one year while in 
service, during which time she had to lift and carry 50-
100 pound bags of mail.  She also claimed to have received 
treatment for bone spurs in the left ankle while in service, 
and stated that she was beginning to have problems with the 
left ankle.  She reported that she had two "hammer toes" 
that had been caused by wearing combat boots in service.

In a July 1998 statement the veteran reported that she began 
having back problems 13 months after she was separated from 
service.  She denied having received any medical treatment 
for back complaints in service, because she had no back 
complaints.

In a January 1999 substantive appeal she stated that she 
started having left leg pain in April or May 1977, which was 
diagnosed four years later by a chiropractor.  She also 
stated that she received treatment in 1984 for bone spurs in 
both feet, not plantar warts, and that she was treated for 
bone spurs in her left ankle in 1974.  She claimed to have 
arthritis from her jaw bones to her toes, and that the 
disorder had to have started in service because it could not 
have developed within 13 months following service.

II.  Service Connection for Left Foot Disorder

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
No. 97-1321, slip op. at 9 (U.S. Vet. App. April 2, 1999).  
In determining whether the claim is well grounded, the 
evidence is generally presumed to be credible.  See Arms v. 
West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist her in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify her of the evidence needed to support her claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make her claim well 
grounded.  VA has no further obligation, therefore, to notify 
her of the evidence needed to support her claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a left 
foot disorder is not well grounded.  Although the veteran's 
service medical records could not be located, and the nature 
of any foot disorder that may have occurred in service cannot 
be determined, she has not submitted any competent evidence 
showing a current medical diagnosis of a left foot disorder.  
Caluza, 7 Vet. App. at 506.  She alleged having been treated 
during service and in 1984 for bone spurs in her left ankle, 
but the medical evidence does not indicate that she currently 
has a left foot disorder, or that any of her complaints 
pertaining to the left lower extremity are related to an in-
service disease or injury.  For these reasons the Board has 
determined that the claim of entitlement to service 
connection for a left foot disorder is not well grounded.

III.  New and Material Evidence Pertaining to a Back Disorder

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board has reviewed the evidence submitted subsequent to 
the RO's September 1996 denial of service connection for a 
back disorder, and finds that the veteran's statements 
pertaining to the onset of her back symptoms constitute new 
and material evidence.  Her statements were not considered 
when service connection for the back disorder was denied in 
September 1996, and the statements provide a more complete 
picture of the circumstances surrounding the origin of her 
back disorder.  Elkins, 12 Vet. App. at 209.  The Board 
having found that new and material evidence has been 
submitted, the claim of entitlement to service connection for 
a back disorder is reopened.

Although the veteran's statements provide a more complete 
picture regarding the onset of her back disorder, the 
statements are not sufficient to establish a well-grounded 
claim for service connection.  The medical evidence shows 
that the veteran currently has degenerative joint and disc 
disease of the lumbar spine, so that the first element of a 
well-grounded claim has been satisfied.  Caluza, 7 Vet. App. 
at 506.  The Board notes that the veteran's service medical 
records could not be located, so that it is not known whether 
those records document the occurrence of an injury or disease 
pertaining to the back during service.  The veteran does not 
claim to have incurred a back injury during service, and she 
denied making any complaints pertaining to the back while in 
service.  She claims that her back disorder must have had its 
onset during service because she had symptoms 13 months 
following her separation from service.

As a lay person, the veteran is not competent to provide 
evidence that requires medical knowledge, including the onset 
of a medical disorder.  Grottveit, 5 Vet. App. at 93.  The 
medical evidence of record does not show that the veteran's 
current back disorder is related to an in-service disease or 
injury, but does indicate that the onset of the back disorder 
occurred after her separation from service.  In the absence 
of competent medical evidence showing that the current back 
disorder is related to an in-service disease or injury, the 
Board has determined that the claim of entitlement to service 
connection for a back disorder is not well grounded.



ORDER

The claim of entitlement to service connection for a left 
foot disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened.

The claim of entitlement to service connection for a back 
disorder is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

